 Case 2:16-cv-04544-SDW-LDW Document 253 Filed 03/04/21 Page 1 of 3 PageID: 43607

                     MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
                                                       ATTORNEYS AT LAW


                                                 1300 MOUNT KEMBLE AVENUE
                                                        P.O. BOX 2075
                                              MORRISTOWN, NEW JERSEY 07962-2075
                                                        (973) 993-8100
                                                   FACSIMILE (973) 425-0161

     GEORGE C. JONES
     Direct Dial: (973) 401-7145
     gjones@mdmc-law.com


                                                                March 4, 2021

     VIA ECF
     The Honorable Leda Dunn Wettre
     United States Magistrate Judge
     Martin Luther King, Jr. Federal Building
      and United States Courthouse
     50 Walnut Street
     Newark, New Jersey 07102

                Re:         Fresenius Kabi USA, LLC v. Par Sterile Products, LLC et al.
                            Civil Action No. 16-4544 (SDW) (LDW)

     Dear Judge Wettre:

             Defendants Par Sterile Products, LLC and Par Pharmaceutical Companies, Inc.
     (collectively, “Par”) submit this letter pursuant to the Court’s February 18, 2021 Order that “the
     parties shall file letters on or before March 4, 2021 setting forth their views of next steps to be
     taken in this litigation and a proposed schedule to complete the same.” Dkt. 250.

             The Third Circuit did not hold that the District Court reached the wrong outcome when it
     granted summary judgment for Par.1 Rather, the Third Circuit’s Opinion provided instructions to
     guide the District Court’s evaluation of the parties’ existing summary judgment briefing on
     remand. In so doing, the Third Circuit expressly contemplated that the District Court may reach
     the same outcome—granting summary judgment for Par—on the basis of the present record.2

             Par respectfully submits that additional briefing on Par’s motion for summary judgment
     is neither necessary, warranted, nor contemplated by the Third Circuit’s Opinion. The parties’
     prior briefing and evidentiary submissions establishing undisputed material facts are more than
     sufficient to permit the District Court to conduct the analysis prescribed by the Third Circuit.

     1
       See generally Opinion, Fresenius Kabi, LLC v. Par Sterile Prods., LLC, No. 20-1618 (3d Cir. Feb. 11, 2021), Dkt.
     61 [hereinafter “Op.” or “Opinion”].
     2
       See, e.g., Op. at 9 n.9 (noting that “other deficiencies in the record” may “absolve” the District Court of engaging
     in Wellbutrin patent-law analysis); id. at 10 n.12 (instructing that, “[o]n remand, the District Court may choose to
     consider whether the exclusivity agreement even constitutes anticompetitive conduct because if it does not, then no
     patent analysis is needed”); id. at 10–11 n.12 (noting that “[v]arious facts [in the record] shed light on the issue of
     substantial foreclosure,” and providing guidance on relevant record facts); id. at 10 (remanding to allow the “the
     District Court to examine the record to determine whether a reasonable jury could find that Par’s patents would have
     blocked Fresenius Kabi’s market entry”).

NEW JERSEY     NEW YORK        PENNSYLVANIA   CONNECTICUT   MASSACHUSETTS      COLORADO     DELAWARE      FLORIDA    RHODE ISLAND
Case 2:16-cv-04544-SDW-LDW Document 253 Filed 03/04/21 Page 2 of 3 PageID: 43608

              MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

      Hon. Leda Dunn Wettre, U.S.M.J.
      March 4, 2021
      Page 2


          The Third Circuit emphasized that “no patent analysis is needed” if the District Court
  determines that Par’s conduct did not substantially foreclose competition or that Fresenius did
  not incur cognizable antitrust injury.3 As the Third Circuit observed, for instance, “Fresenius
  Kabi was offered the chance to compete for an exclusive arrangement with BCN for its API via a
  competitive monetary offer but declined to pursue it,” and “there were other API suppliers who
  were willing to provide API to Fresenius.”4 The parties have already briefed these arguments at
  length,5 and made factual submissions totaling thousands of pages.6 There is no need for more
  briefing; Par’s arguments are ripe for consideration, and the District Court should grant summary
  judgment for Par on the basis of the current record.

          With respect to causation—the lack of which formed the basis for the District Court’s
  prior summary judgment order—the Third Circuit instructed that the District Court should
  “‘consider the substance of’ [the] patent claims” implicated by Fresenius’s theory of causation,
  consistent with the Wellbutrin decision,7 but only if the District Court determines that “the record
  permits the District Court to engage in such an analysis.”8 If, for example, there are “grounds to
  reject [Fresenius’s patent experts’] opinions,” or if there are “ambiguities in what [Fresenius’s]
  proposed ANDA would have contained,” or if there are “other deficiencies in the record,” the
  District Court may grant summary judgment in Par’s favor without a full-scale patent-law
  analysis.9

          If summary judgment in Par’s favor is warranted based on one or both of the other
  grounds discussed above, there is no need for the District Court to address causation. But if the
  District Court chooses to consider causation—and if it determines that “the record permits [it] to
  engage in such an analysis”10—it can perform the analysis on the basis of prior briefing and
  factual submissions. The parties’ summary judgment briefs fully address Fresenius’s causation
  theories, including Fresenius’s patent-law arguments and related expert opinions.11 And that
  briefing shows that Par’s patents, even under a Wellbutrin patent-law analysis, cut off the chain


  3
    See Op. at 10 n.12.
  4
    Op. at 10 n.12 (citing Race Tires Am., Inc. v. Hoosier Racing Tire Corp., 614 F.3d 57, 79, 84 (3d Cir. 2010)).
  5
    See Par’s Mot. for Summ. J. at 17–37 (Dkt. 154); Fresenius’s Opp’n to Par’s Mot for Summ. J. at 20–39 (Dkt.
  180); Par’s Reply in Support of Mot. for Summ. J. at 3–17 (Dkt. 199).
  6
    By Par’s count, the parties submitted over 18,000 pages’ worth of exhibits in support of their summary judgment
  briefing.
  7
    Op. at 9 (quoting In re Wellbutrin XL Antitrust Litig., 868 F.3d 132, 167 (3d Cir. 2017)).
  8
    See Op. at 9–10 (“Whether the record permits the District Court to engage in such an analysis of course will be for
  it to decide.”).
  9
    Op. at 9 nn.8–9.
  10
     Op. at 9–10.
  11
     See Par’s Mot. for Summ. J. at 37–48 (Dkt. 154); Fresenius’s Opp’n to Par’s Mot for Summ. J. at 39–49 (Dkt.
  180); Par’s Reply in Support of Mot. for Summ. J. at 17–23 (Dkt. 199).
Case 2:16-cv-04544-SDW-LDW Document 253 Filed 03/04/21 Page 3 of 3 PageID: 43609

            MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

   Hon. Leda Dunn Wettre, U.S.M.J.
   March 4, 2021
   Page 3

  of causation, barring Fresenius’s claims. For that independent reason, summary judgment should
  again be granted in Par’s favor.

          For these reasons, Par respectfully submits that the most efficient and expeditious path
  forward would be for the District Court to decide Par’s motion for summary judgment on the
  basis of the parties’ prior briefing and factual submissions, and with the benefit of the Third
  Circuit’s guidance. More briefing and evidence would serve only to compound the burden and
  expense borne by the District Court and the parties and to further forestall the resolution of this
  nearly-five-year-old litigation.

         To the extent the District Court believes it would benefit from further argument, Par will
  gladly make itself available for a hearing at the Court’s convenience.

                                                  Respectfully yours,

                                MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP




                                                   GEORGE C. JONES

  cc:    All counsel (via ECF and e-mail)
